Citation Nr: 0032267	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  96-27 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
herniated nucleus pulposus with diskectomy and fusion at C5-
7.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine at L2-3 and at L4-5.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his stepson


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1945, including combat service in World War II, and 
his decorations include the Purple Heart Medal and the Combat 
Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's application to reopen 
his claim of entitlement to service connection for the 
residuals of a herniated nucleus pulposus with diskectomy and 
fusion at C5-6 (cervical spine disability) as well as his 
claim for service connection for degenerative joint disease 
of the lumbar spine at L2-3 and at L4-5 (low back 
disability).  The veteran perfected a timely appeal of these 
determinations to the Board.

When these matters were previously before the Board in 
December 1998, the application to reopen the claim for 
service connection for cervical spine disability was granted 
and that issue, along with his claim for service connection 
for low back disability, was remanded to the RO for further 
development and adjudication; the development with respect to 
the veteran's low back disability claim is the subject of the 
remand, below.  In addition, in a May 2000 rating action, the 
RO denied, as not well grounded, the veteran's claims for 
service connection for bilateral hearing loss and tinnitus.  
The veteran has also perfected a timely appeal of these 
determinations to the Board.

In addition, the Board observes that, in a September 1995 
rating action, the RO denied the veteran's claim of 
entitlement to an increased evaluation for his service-
connected anxiety with recurrent major depression, then rated 
as 50 percent disabling.  Although the veteran perfected an 
appeal of this determination to the Board, in December 1997 
the RO recharacterized the disability as post-traumatic 
stress disorder and established entitlement to a 100 percent 
rating, effective September 1, 1995.  As such, this issue is 
not before the Board.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board's decision regarding the veteran's claim for 
service connection for cervical spine disability is set forth 
below.  In this regard, in light of the medical evidence 
showing that the veteran has residuals of surgery to C5-7 due 
to his in-service neck injury, the Board has 
rechararacterized the claim as reflected on the title page.  
His claims for service connection for low back disability, 
bilateral hearing loss and tinnitus are the subject of a 
remand following the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of service connection for cervical 
spine disability has been obtained.

2.  The veteran served in combat during World War II.

3.  The medical evidence shows that the veteran has cervical 
spine disability that is likely due to an injury sustained as 
a result of his combat service during World War II.



CONCLUSION OF LAW

The veteran has residuals of a herniated nucleus pulposus 
with diskectomy and fusion at C5-7 due to an injury that was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In numerous statements, the veteran contends that service 
connection is warranted for the residuals of a herniated 
nucleus pulposus with diskectomy and fusion at C5-7 because 
this disability resulted from a hyperextension injury that 
occurred when a German shell exploded and he sustained 
shrapnel wounds during service.  In support, he notes that 
two of his fellow servicemen, including his former commanding 
officer, have submitted statements in which they attest that 
he sustained a neck injury due to the explosion of a German 
shell.  In addition, he reports that, due to a shortage of 
manpower, he continued to serve and did not seek medical 
attention.  Further, the veteran maintains that he has had 
chronic neck problems since that time.  In addition, the 
veteran's representative asserts that, in light of the 
veteran history as a combat veteran, 38 U.S.C.A. § 1154(b) is 
applicable, and provides a basis for establishing service 
connection for this disability.

As the Board indicated in the December 1998 remand, the RO 
has made diligent efforts to reconstruct the veteran's 
service record and has associated with the claims folder 
records from the Surgeon General's Office (SGO).  
Unfortunately, the SGO records refer only to "wound(s)" of 
the "back, generally," which occurred in July 1944.  In 
addition, the veteran's WD AGO Form 53-55, the Enlisted 
Record and Report of Separation, shows that the veteran 
sustained a shrapnel wound to his back in action above Rome, 
Italy, on July 9, 1994.  Indeed, based on its receipt of the 
SGO records, in the April 1996 rating action, the RO granted 
service connection for "residual scars, shell fragment 
wounds to back," and assigned a noncompensable evaluation 
pursuant to Diagnostic Code 7805, effective February 24, 
1945.

Although the claims folder contains voluminous medical 
evidence, much of it relates to the veteran's treatment for 
his service-connected psychiatric disability and is therefore 
not pertinent to this claim.  However, during the course of 
the examination and treatment for this disability, relevant 
evidence concerning the veteran's cervical spine disability 
was obtained.  In this regard, the Board observes that, 
during a February 1946 neuropsychiatric evaluation, his 
initial post-service examination, the veteran indicated that 
he had "no serious illness or injury."  The examiner noted, 
however, that the veteran reported that he had "a small 
shrapnel wound in his back which [the veteran] considered 
minor and did not bother him in any way."  In addition, 
during a December 1961 neuropsychiatric examination, the 
veteran noted his World War II military service and 
specifically indicated that he had sustained a back wound 
that he reported was caused by shrapnel; he stated that he 
was not treated for the injury.

The record also shows that the veteran was hospitalized to 
treat his psychiatric disability from June 1964 to October 
1965 at the Augusta, Georgia, VA Medical Center (Augusta 
hospitalization).  A review of these records reveals that X-
ray studies conducted in August 1964 disclosed that he had a 
narrowing of the posterior portion of the intervertebral 
space between C5 and C6, which was interpreted as secondary 
to old trauma, with some degenerative changes involving the 
disc at that level.  During the hospitalization, in March 
1965 the veteran underwent an anterior diskectomy at C5-C6 
with interbody fusion.  These records further show that X-ray 
studies conducted in October 1965 revealed "localized 
extensive spondylitis at C5-6 with deterioration of the 
interspace with narrowing and anterior and posterior spurring 
plus anterior bridging."  The physician added that the rest 
of the cervical spine was normal and that "the arthritis 
must be on the basis of trauma to be so localized."  The 
diagnoses were herniated cervical disc at C5-C6, left, and 
posterior anterior diskectomy and cervical fusion, C5-C6.

In support of a claim for service connection for cervical 
spine disability, in February 1966, the veteran submitted 
signed statements that were prepared by two former service 
colleagues, dated in August 1965 and in February 1966.  In 
the August 1965 statement, the affirmant reported that he 
served in the same company as the veteran and recalled that a 
German shell had exploded near them.  The latter statement 
was drafted by his commanding officer, in which he stated,

[The veteran] was an enlisted man in 
"L" Company 351st infantry[,] which I 
commanded from July 1944 to July 1945.  
[The veteran] served as the platoon 
runner for the third platoon, working 
between the platoon and company 
headquarters.  While serving in this 
capacity, [the veteran] was at the 
[command post] when it was hit and 
destroyed by German shellfire.  At the 
time he complained of neck injury[,] but 
since there was no visible evidence of 
serious injury, I kept him around company 
[command post] for several days because 
we were very short of men and needed all 
the people who could possibly help out.  
Subsequently he was hurt again and was 
evacuated through regular channels.

As the Board explained in its December 1998 decision that 
reopened the veteran's claim for service connection for 
cervical spine disability, in response to these statements, 
in an unappealed decision dated in March 1966, the RO denied 
the veteran's claim.  In doing so, the RO indicated that the 
evidence considered included the statements of the veteran's 
two service colleagues.  In reaching its determination, the 
RO reasoned, "Service connection is not warranted for a neck 
disability.  Although [the veteran's commanding officer] says 
that the veteran complained of a neck injury, no convincing 
evidence has been submitted showing that he actually 
sustained a neck injury."  

Thereafter, during a December 1970 VA neuropsychiatric 
examination that was conducted to assess the nature and 
severity of his service-connected psychiatric disability, the 
veteran reported the Augusta hospitalization, including 
having had cervical spine surgery.  In addition, he reported 
that he had sustained a neck injury due to a shell explosion 
during service and contended that his current cervical spine 
disability should be service connected.  In doing so, he 
indicated that when he filed his initial claim for VA 
disability compensation in 1945, he made no reference to this 
disability.  He added, however, service connection was denied 
subsequent to the Augusta hospitalization.  In support, he 
referenced the lay statements referred to above; he also 
argued that he suffered from headaches that were attributable 
to this condition.  

Thereafter, in an April 1971 letter sent to his United States 
Senator and forwarded to VA later that same month, the 
veteran continued to complain of having cervical spine 
disability.  Indeed, as the Board noted in the December 1998 
decision, the veteran described how he initially sustained 
the claimed neck injury during service.  He said that he was 
in a building at the command post that was shelled by the 
Germans.  The veteran reported that the force of the shell 
caused his head to get knocked into a large hole in the 
building; thereafter, another shell hit the building and 
caused further damage.  He stated that, as a result of the 
attack, he sustained a concussion; however, at the time, he 
considered the injury to be minor.  In addition, he reported 
that, because of the small number of men left in his company, 
at the request of his commanding officer, he did not seek 
formal medical treatment.  The veteran indicated that he 
suffered from chronic neck pain until approximately 1965, 
when he underwent neck surgery to relieve the pain.  Finally, 
the veteran attached copies of the two lay statements 
discussed above as evidence that the injury took place in 
service.

Medical evidence associated with the claims folder since that 
time, dated from June 1972 to December 1994, shows that the 
veteran has continued to receive VA treatment for cervical 
spine pathology.  The records reflect that he was variously 
diagnosed as having degenerative joint disease, arthritis, 
cervical spine radiculopathy and cervical spondylosis with 
neck pain.  In addition, in May 1991, the veteran had an 
anterior cervical diskectomy and fusion at C6-7 with 
placement of a methyl methacrylate interbody plug; the 
veteran filed his application to reopen this claim in 
September 1995.  

In July 1996, the veteran, his spouse and his stepson 
testified at a hearing conducted before a hearing officer at 
the RO.  During the hearing, the veteran reiterated his 
history of having sustained a hyperextension injury to his 
neck during service as a result of a shell explosion.  In 
addition, he again referred to the lay statements from his 
former service colleagues.  He also reported that he had had 
that he had had chronic cervical spine problems since the 
1944, when the German shells exploded and that he had 
underwent cervical spine surgery to treat the disability.  
The veteran's spouse and stepson testified as to the severity 
of the veteran's disabilities.

As noted in the introduction, in December 1998 the Board 
granted the veteran's application to reopen a claim for 
service connection for cervical spine disability and remanded 
the matter for further development.  In doing so, the Board 
directed the RO to ensure that any pertinent outstanding 
records were associated with the claims folder.  The Board 
further specifically instructed the RO to afford the veteran 
a VA orthopedic examination to determine the nature and 
extent of his current cervical spine impairment.  In the 
report of the examination, the Board requested that the 
examiner offer an opinion as to whether it is at least as 
likely as not that any current cervical spine disability 
found to be present was etiologically related to complaints 
or treatment during service.  

Consistent with the Board instructions, in a March 1999 
letter, the RO requested the veteran provide any information 
regarding his treatment for cervical spine problems.  In a 
statement dated later that same month, the veteran responded 
that none of his non-VA health care providers were living and 
that the records of his treatment by those practitioners were 
not available.  He added that the pertinent VA medical 
records have already been associated with the claims folder.

In further compliance with the Board's instructions, in April 
1999, the veteran was afforded a VA orthopedic examination.  
The examiner noted the veteran's history of having suffered a 
hyperextension injury to his neck and head during World War 
II due to a shell blast.  In addition, he referred to the 
veteran's cervical spine condition as "status post shell 
blast in 1940."  He further observed that the veteran had 
undergone cervical spine surgeries to treat the disability.  
The examiner also noted the veteran's current complaints as 
well as the fact that he was wheelchair-bound.  The 
examination revealed that the veteran had tenderness to 
palpation over the cervical spine.  In addition, the examiner 
indicated that the veteran's range of motion on cervical 
spine flexion was limited from 10 degrees to 30 degrees; his 
lateral bending was limited to 10 degrees, bilaterally; and 
that his lateral rotation was limited to 15 degrees, 
bilaterally.  The diagnosis was diminished strength in all 
extremities, status post cervical fusion nine years ago 
without specific neurologic etiology.

In a June 1999 addendum, the April 1999 examiner indicated 
that he had reviewed the claims folder and reaffirmed his 
earlier conclusions.  In response, the RO stated that there 
was no clear evidence in the file to support the conclusion 
that the veteran suffered a hyperextension injury to the 
cervical spine during service and requested further medical 
clarification.  Consequently, another examiner prepared 
addenda dated in January and in February 2000.  In these 
reports, the latter examiner noted the history of the 
veteran's cervical spine disability, as well as the April 
1999 examiner's impression that the disability was related to 
the in-service hyperextension injury to his cervical spine.  
In addition, she reported that, after reviewing the claims 
folder, she agreed that there was no clear evidence showing 
that the veteran suffered a specific hyperextension injury to 
his cervical spine.  The physician added, however, that the 
veteran's description to the former examiner of the direction 
of the force of the shell blast was completely consistent 
with the subsequent need for an anterior diskectomy and 
fusion at C6-C7.  In the January 2000 addendum, she stated 
that his current cervical spine pathology "completely 
explained" his current condition and that the disability was 
most likely directly related to the shell blast that took 
place during his military service; in the February 2000 
addendum, she specifically reaffirmed this conclusion.

In a March 2000 letter to the veteran, the RO indicated that 
another examination was necessary to adjudicate this claim.  
In doing so, the RO notified the veteran that if he failed to 
report without a showing of good cause, his claim would be 
"detrimentally affected."  The veteran was apparently 
examined in April 2000.  The examiner did not report any 
clinical findings.  He indicated, however, that he agreed 
with the conclusion offered by the examiner who conducted the 
April 1999 examination and prepared the June 1999 addenda, as 
well as that offered by the examiner who prepared the January 
and February 2000 addenda; he stated "[I]t is my opinion 
that his current cervical spine condition is directly related 
to his procedures conducted while he was in the service."

B.  Analysis

As a preliminary matter, the Board notes that it is satisfied 
that all relevant evidence has been obtained regarding the 
veteran's claim, and that no further assistance to the 
veteran is required prior to consideration of this claim on 
the merits.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

In cases where a "combat" veteran claims service connection 
for injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are to be applied.  In pertinent part, 
38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of 
service connection," even if no 
official record of such incurrence 
exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, No. 99-
7160, 2000 U.S. App. LEXIS 26925 (Fed. Cir. October 27, 
2000); Collette at 393.

In this case, the Board finds that the veteran, a combat 
veteran, has proffered satisfactory lay evidence that he 
sustained a neck injury during service as a result of a shell 
explosion.  In making this finding, the Board notes that in 
the December 1998 decision, the Board pointed out that in its 
role as fact finder, it is charged with the duty to assess 
the credibility and weight given to evidence.  See Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Further, in the December 1998 
decision, the Board specifically found the veteran to be a 
sincere and honest witness and that his statements and 
testimony regarding the onset and chronicity of his cervical 
spine disability were credible.  Indeed, a comparison of the 
veteran's statements made during the February 1946, December 
1961 and December 1965 VA neuropsychiatric examinations, the 
February 1966 account provided by his commanding officer, the 
veteran's April 1971 letter to his United States Senator; his 
July 1996 testimony, the history of disability reported 
during the April 1999 VA orthopedic examination, and the 
numerous statements submitted since his separation, reveals 
an extremely consistent account of the circumstances 
surrounding the occurrence of the in-service neck injury.  
Moreover, the Board observes that at virtually every 
opportunity during this extended period, the veteran reported 
this in-service hyperextension neck injury.  The Board finds 
this especially probative because during most of this period, 
the veteran was not formally seeking VA disability 
compensation for the residuals of this injury.

Further, the Board finds that this evidence is consistent 
with the circumstances, conditions and hardships of his 
combat service.  In addition, the lay evidence is credible.  
Consequently, as the veteran has satisfied both of these 
inquiries mandated by the statute, a factual presumption 
arises that the alleged neck injury and resulting cervical 
spine disc pathology is service connected.  Id.

The factual presumption of service connection is rebuttable 
only with "clear and convincing evidence to the contrary."  
Id.  (citing 38 U.S.C.A. § 1154(b)).  As to whether the 
veteran sustained an in-service neck injury, the only 
evidence contradicting the lay evidence is the absence of any 
such evidence.  The Board finds that the lack of evidence 
does not rise to the level of "clear and convincing" 
required to rebut the presumption of service incurrence of 
the veteran's neck injury.  Indeed, this is in sharp contrast 
not only to the evidence referred to above, but also with the 
SGO reports, which reflect that the veteran was seen in July 
1944 for a wound to the "back, generally."

Thus, the Board finds that the evidence of record serves to 
establish that the veteran suffered an in-service neck injury 
during service.  This determination, however, does not end 
the Board's analysis.  There also must be evidence of current 
disability and of a nexus to service.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  

In this case, the Board finds that the veteran has provided 
sufficient medical evidence of both current disability and a 
nexus to his in-service injury.  With respect to the former 
element, as discussed above, the evidence shows that the 
veteran has received significant treatment for cervical spine 
problems, including surgeries, and has been diagnosed as 
having residuals of a herniated nucleus pulposus with 
diskectomy and fusion at C5-7.  Further, with respect to the 
nexus requirement, the Board notes that the April 1999 
examiner twice opined that the veteran's current cervical 
spine disability was related to the in-service combat-
incurred trauma, and the examiner who drafted the January and 
February 2000 provided a sound rationale for her conclusion 
that she agreed that the veteran's current cervical spine 
disability was related to that injury.  Moreover, the April 
2000 examiner specifically agreed with this conclusion.  The 
only other evidence that relates to the etiology of the 
disability is contained in the October 1965 Augusta 
hospitalization report; reviewing X-ray studies that were 
performed during the hospitalization, the physician indicated 
that the arthritis must be due to trauma because it was so 
localized.  In light of history of cervical spine injury 
reported by the veteran, i.e., the only trauma that he 
sustained occurred while he was serving in combat during 
World War II, it too supports the claim.  By contrast, there 
is no medical evidence that even suggests that the veteran's 
current cervical spine disability is not related to the in-
service injury.  In light of the foregoing, the Board finds 
that service connection for residuals of a herniated nucleus 
pulposus with diskectomy and fusion at C5-7 is warranted.


ORDER

Service connection for residuals of a herniated nucleus 
pulposus with diskectomy and fusion at C5-7 is granted.


REMAND

Also before the Board are the veteran's claims for service 
connection for low back disability, bilateral hearing loss 
and tinnitus.  

With respect to his claim for service connection for 
degenerative joint disease of the lumbar spine at L2-3 and at 
L4-5, the veteran argues that service connection is warranted 
for this disability because he has suffered from chronic low 
back problems since sustaining a low back injury while 
serving in combat during World War II.  As the Board noted in 
the December 1998 remand, a review of the record reveals that 
the veteran's WD AGO Form 53-55 shows that the veteran was 
noted to have sustained a shrapnel wound to his back on July 
9, 1944, near Rome, Italy.  Further, the February 1946 VA 
neuropsychiatric examination report reflects that the veteran 
reported that he had a small shrapnel wound in his back.  In 
addition, the December 1961 VA neuropsychiatric examination 
report indicates that the veteran provided a history of 
having sustained a back wound that was caused by shrapnel 
during service.  Further, during the Augusta hospitalization, 
X-ray studies conducted in August 1964 disclosed that the 
veteran had osteophyte formation at the anterior articular 
margins of L2 and L3, which were "interpreted as being 
secondary to old trauma."  Thereafter, at the December 1965 
VA neuropsychiatric examination, the veteran reported that, 
during service, he participated in combat operations in 
Italy.  He also stated that he sustained a shrapnel wound to 
his right low back and was treated at a first-aid station.  
Finally, the SGO records indicate that during service, the 
veteran sustained "wound(s)" of the "back, generally."  
Indeed, as noted above, based on its receipt of these SGO 
records, in the April 1996 decision on appeal, the RO granted 
service connection for "residual scars, shell fragment 
wounds to the back," and assigned a noncompensable 
evaluation, effective February 24, 1945.

In light of the foregoing, in December 1998 the Board 
remanded this claim and instructed the RO to afford him a VA 
orthopedic examination to determine the nature and extent of 
any lumbosacral disability found to be present.  A review of 
the April 1999 and April 2000 examination reports shows that 
the veteran's low back was not examined and that no opinion 
with respect to the disability was offered.  Indeed, in the 
February 2000 addendum, the examiner explained that because 
the veteran had not complained of any lumbosacral spine 
pathology, his low back was not evaluated; she added that she 
was therefore unable to offer an opinion with respect to the 
etiology of the disability.

Under the circumstances, the Board has no discretion and that 
the matter must again be remanded for compliance with the 
Board's December 1998 remand instructions.  As the United 
States Court of Appeals for Veterans Claims (Court) has 
stated, 

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the veteran's claims for service connection 
for bilateral hearing loss and tinnitus, a review of the 
record shows that he was initially diagnosed as having each 
of these disabilities in the early 1980s.  He maintains that 
both disabilities are related to in-service acoustic trauma.  
As noted in the introduction to this decision, in May 2000, 
the RO denied service connection for each of these 
disabilities on the basis that his claims were not well 
grounded.  The Board notes, however, that there have been 
significant changes in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law defines 
VA's duty to assist a claimant in obtaining evidence to 
necessary to substantiate the claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The current record does not include medical opinion that 
clearly resolves the question of whether the veteran has 
current bilateral hearing loss disability and/or tinnitus 
that is/are related to his active military service.  
Accordingly, and to ensure that the duty to assist in the 
development of evidence pertinent to the claims on appeal 
have been met, the Board finds that the RO should schedule 
the veteran for an appropriate VA examination to obtain such 
opinions.  Furthermore, to ensure that the examiner's review 
of the veteran's pertinent medical history is fully informed, 
the RO should obtain and associate with the record any 
outstanding pertinent medical records, to particularly 
include records of VA treatment, indicated by the veteran.  
See Dunne v. West, 11 Vet. App. 462, 466-67 (1998) and Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file or 
not).  

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(1999).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  

The Board also points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; hence, the claims 
for service connection remaining on appeal should be 
adjudicated on the merits.  These actions should be 
accomplished by the RO, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In light of the foregoing, these matters are hereby REMANDED 
to the RO for following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This specifically includes any 
additional records of VA treatment as 
well as any records from any facility or 
source identified by the veteran.  The 
aid of the veteran in securing these 
records, to include providing any 
necessary authorization, must be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

2.  After associating with the claim 
records (if any) that are received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature, extent and etiology 
of any low back disability found to be 
present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All tests deemed 
necessary, including X-ray studies, 
should be performed, and all clinical 
findings should be reported in detail.  

Following examination of the veteran and 
review of his pertinent medical history, 
to specifically include that referred to 
above, the physician is requested to 
offer an opinion as to whether it is at 
least as likely as not that any low back 
disability found to be present is related 
to the veteran's period of military 
service, to include his confirmed combat-
incurred July 1944 shrapnel injury to his 
back.  The physician must set forth the 
complete rationale underlying each 
conclusion drawn or opinion expressed (to 
include, as appropriate, citation to 
specific evidence in the record) in a 
typewritten report.

3.  After associating with the claim 
records (if any) that are received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA ear, nose and throat 
examination to determine the nature, 
extent and etiology of any hearing loss 
and/or tinnitus found to be present.  It 
is imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All tests deemed necessary, including an 
audiological evaluation, should be 
performed, and all clinical findings 
should be reported in detail.  

Following examination of the veteran and 
review of his pertinent medical history, 
the physician is requested to offer an 
opinion as to whether it is at least as 
likely as not that any hearing loss 
and/or tinnitus found to be present is 
related to the veteran's period of 
military service, to include his presumed 
exposure to combat-related acoustic 
trauma.  The physician must set forth the 
complete rationale underlying each 
conclusion drawn or opinion expressed (to 
include, as appropriate, citation to 
specific evidence in the record) in a 
typewritten report.

4.  To help avoid future remand, the RO 
must ensure that the directives of this 
REMAND are fully complied with.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
If any action requested is not taken, or 
are deficient in any manner, appropriate 
corrective action should be undertaken.

5.  If none of the requested development 
provides competent and probative medical 
evidence of a nexus between any current 
low back disability, bilateral hearing 
loss, and/or tinnitus and the veteran's 
active military service, the RO should 
specifically advise the veteran and his 
representative of the need to submit such 
evidence to support the claim(s).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  After completion of the foregoing, and 
any other development deemed warranted by 
the record, the RO should adjudicate the 
claims remaining on appeal, on the merits, 
in light of all applicable evidence of 
record and all pertinent legal authority, 
to include the provisions of 38 C.F.R. 
§ 3.655, as appropriate; the recently 
amended/added statutory provisions to be 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107; and all other legal 
authority cited to above.  The RO must 
provide adequate reasons and bases for all 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

7.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative must be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond before the claims file is returned 
to the Board.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

 



